Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application filed on 09/03/2020. Claims 1-20 are pending and being considered. Claims 1 and 11 are independent. Thus, claims 1-20 are rejected.

Specification
The use of the term, such as “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings (Fig. 7) is objected to because of the following informalities: 
In Fig. 7, the labels for elements 700 thru 790 are missing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1 and 11, the claims recite limitation "the corresponding tablet”, which has not been defined previously. Therefore, there is insufficient antecedent basis for the corresponding tablet. Further, the term “the corresponding tablet” renders the claim indefinite because it is unclear what tablet is it referring to. Clarification is required.
Dependent claims 2-10 and 12-20 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.



Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHIMA YOSHIKAZU (JP 2007/026120 A), hereinafter (Taka), in view of Wong et al. (US 2016/0148021 A1), hereinafter (Wong), and further in view of SUN, Xia-kun (CN 111639357 A), hereinafter (Sun).

Regarding claim 1interpretation: method claim 1 includes a contingent limitation “transmitting, by the data processing hardware, the resource key to a remote entity, the resource key when received by the remote entity causing the remote entity to:….”, wherein the following steps are only performed when the resource key is received by the remote entity, and if the resource key is not received by the remote entity then the next steps never happen. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04.


Re Claim 1, Taka teaches a method comprising (Taka, pdf page 30 (15th paragraph), discloses an information processing method): receiving, at data processing hardware, a table associated with a particular user (Taka, pdf page 3 (8th paragraph), discloses a data conversion processing unit (hereinafter, data processing hardware) that acquires the conversion table from the information recording medium on which the content is recorded, and as disclosed in pdf page 2 (3rd paragraph), wherein the use of contents is restricted only to the authorized users), the table comprising a plurality of data blocks (Taka, pdf page 15 (1st- 2nd paragraph), discloses that the data conversion table recorded on the information recording medium has a data configuration shown in FIG. 12, for example. That is, Number of FUT blocks: Number of conversion table blocks, or see also pdf page 21 (7th paragraph), discloses that the conversion table is set as one independent file data, but a plurality of conversion table blocks (FUT blocks) are stored in the conversion table file); splitting, by the data processing hardware, the table into a plurality of tablets, each tablet comprising a corresponding portion of the plurality of data blocks of the table (Taka, pdf page 7 (1st paragraph), discloses that each divided table (hereinafter, a plurality of tablets) is obtained by dividing the conversion table, and as disclosed in pdf page 17 (9th paragraph), wherein divided tables (i.e., tables 1, 2, 3, …) corresponds to a predetermined content data unit, or see also pdf page 20 (7th paragraph), discloses that the divided conversion tables 1, 2,... Including conversion data corresponding to a predetermined content part data unit); generating, by the data processing hardware,a resource key uniquely associated with the table (Taka, pdf page (3rd paragraph), discloses that a media key [Km] (hereinafter, a resource key) is acquired /obtained from the MKB, which is a key necessary for content (i.e., including table) decryption, such as disclosed in pdf page 12 (3rd- 4th paragraph), wherein the host 350 first acquires the MKB 311 recorded on the information recording medium 310 via the drive. Then, the processing of the MKB 311 to which the device key 351 stored in the memory is applied is executed, and the media key (Km) is acquired from the MKB); for each tablet of the plurality of tablets (Taka, pdf page 17 (9th paragraph), discloses divided tables (i.e., tables 1, 2, 3, …)): generating, by the data processing hardware, a unique data encryption key for the corresponding tablet (Taka, pdf page 17 (9th–10th paragraphs), discloses to generate and output parameters P1, P2, P3,… for each of the divided tables 1, 2, 3,…, or see also pdf page 8 (1st or 5th paragraph), discloses to generate a different title key (aka encryption key (CPS unit key)) to perform encryption/decryption process on each content (including table) or a set of a plurality of contents (i.e., units of content)); and encrypting, by the data processing hardware, the corresponding tablet with the unique data encryption key (Taka, pdf page 17 (9th–10th paragraphs), discloses to apply the generated parameters P1, P2, P3,… on each of the divided tables 1, 2, 3,…, Wherein each of the divided tables 1, 2, 3... is subjected to computation or encryption processing using different parameters P 1, P 2, P 3. For example, and as disclosed in pdf page 18 (1st paragraph), [Conversion table 1] (XOR) [P1], [Conversion table 2] (XOR) [P2], [Conversion table 3] (XOR) [P3], or see also pdf page 8 (1st or 5th paragraph), discloses that each content (including table) or a set of a plurality of contents (i.e., units of content) is encrypted by applying an individual (or different) encryption key (title key (CPS unit key))); encrypting, by the data processing hardware, each data encryption key with the resource key (Taka, pdf page 8 (5th paragraph), discloses that the title key (aka encryption key) is obtained by decrypting the encrypted title key with a key generated by a media key or the like, and/or as disclosed in pdf page 12 (5th paragraph), wherein a title key file stored in the information recording medium 310 is a file including data encrypted by a media key (hereinafter, the resource key), and a title key (Kt) to be applied to content decryption can be acquired by processing using the media key (in other words, title key (aka encryption key) is first encrypted by a media key and then is acquired by decrypting the encrypted tile key (aka encryption key) with the media key or key generated by a media key)); 
Taka fails to disclose but Wong teaches distributing, by the data processing hardware, control of each encrypted tablet and each corresponding encrypted data encryption key to a plurality of tablet servers (Wong, Fig. 3 and Para. [0047-0050], discloses a record 301 data structure that is divided into two sections: Record Data 302 and Record Meta Data 303 (see Fig. 3). Data 304 in the Record Data section 302 is protected by a Record key 308 (hereinafter, data encryption key). The Record key 308 is generated during record creation time and will stay with the record for the life-time of the record. The purpose of having individual Record keys 308 is so that the records 301 do not need to be decrypted when sharing records, or during regrouping. The Record MetaData section 303 may contains one or more RecordSet References 305. The RecordSet Reference 305 is referring to a logical group of Records 301 which is know as RecordSet 201. Data sharing and data access control is being controlled via the use of the RecordSet Reference 305. Records 301 can be shared to multiple users/entities (i.e., servers). Such as, the Entity (i.e., server) would only have access to records based on the RecordSet 201 that the entity belongs to. Wherein each RecordSet Reference 305 contains the RecordSetId 306 and the RecordKeyCipher 307 (hereinafter, encrypted data encryption key). The RecordSetId 306 identifies the RecordSet 201 that Record 301 belongs to. The Record key 308 (hereinafter, data encryption key) is encrypted by the RecordSet key 207 (hereinafter, resource key) to form the RecordKeyCipher 307 (i.e., encrypted data encryption key). The RecordKeyCipher 307 (hereinafter, encrypted data encryption key) is stored in the Record MetaData section 303 and will be used with the RecordSet key 207 to obtain the Record key 308 to unlock the encrypted data 302 (as also illustrated in Figs. 4a-4b)), each tablet server in the plurality of tablet servers independent from each other tablet server in the plurality of tablet servers (Wong, Fig. 3 and Para. [0049], discloses that the records 301 can be shared to multiple users/entities (i.e., plurality of tablet servers). The Entity would only have access to records based on the RecordSet 201 that the entity belongs to (herein, the entity represents an independent server that would only have access to records based on the RecordSet 201 that the entity belongs to)) and controlling one or more of the encrypted tablets from the table (Wong, Para. [0001], discloses an access control of key wrapped data encryption and sharing, and/or see also Para. [0049], discloses that data sharing and data access control is being controlled via the use of the RecordSet Reference 305, and as disclosed in Para. [0050], wherein each RecordSet Reference 305 contains the RecordSetId 306 and the RecordKeyCipher 307 (hereinafter, encrypted data encryption key). The RecordSetId 306 identifies the RecordSet 201 that Record 301 belongs to); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wong’ into the teachings of ‘Taka’, with a motivation to distribute control of each encrypted tablet and each corresponding encrypted data encryption key to a plurality of tablet servers, as taught by Wong, in order to substantially increase security of the shared encrypted data (tablets) and encryption keys; Wong, Abstract and Para. [0058].
Taka as modified by Wong fails to disclose but Sun teaches transmitting, by the data processing hardware, the resource key to a remote entity, the resource key when received by the remote entity causing the remote entity to: encrypt the resource key with a user key associated with the particular user and kept secret from the data processing hardware (Sun, pdf page 2 (3rd - 5th paragraph), discloses that the browser (i.e., remote entity) is configured to obtain the main key (i.e., resource key) corresponding to the current user name from the server. The main key is used to encrypt the file key and the file key is used to encrypt the file (i.e., different files can use different file key; see pdf page 4 (8th paragraph)). Wherein, the browser (i.e., remote entity) is configured to using the user key to encrypt the main key to obtain the encrypted main key (i.e., encrypted resource key), and as disclosed in pdf page 6 (6th paragraph), so it can ensure that the main key (i.e., resource key) is not obtained by the server (in other words, it is kept secret from the server)); and transmit the encrypted resource key to the data processing hardware (Sun, pdf page 2 (2nd & 7th paragraph), discloses that the browser first encrypts the main key to obtain the encryption main key (i.e., encrypted resource key), and then sends it to the server, where the server stores the encryption main key to the database).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Sun’ into the teachings of ‘Taka’ as modified by ‘Wong’, with a motivation to transmit the encrypted resource key to the data processing hardware, as taught by Sun, in order to ensure that the main key (resource key) is not obtained by the server; Sun, pdf page 6 (6th paragraph).

Regarding claim 2, Taka as modified by Wong in view of Sun teaches the method of claim 1, wherein Taka further teaches further comprising, after receiving the encrypted resource key from the remote entity: obtaining, by the data processing hardware, a request to access one or more data blocks of the table (Taka, pdf page 23 (4th paragraph), discloses to acquire (i.e., request) one of the conversion table blocks stored in storage unit); generating, by the data processing hardware, a resource key decryption request comprising the encrypted resource key (Taka, pdf page 8 (3rd paragraph), discloses that the MKB 102 can acquire (i.e., request) the media key [Km] (i.e., the resource key), which is a key necessary for content decryption); transmitting, by the data processing hardware, the resource key decryption request to the remote entity, the resource key decryption request when received by the remote entity causing the remote entity to: decrypt the encrypted resource key with the user key associated with the particular user; and transmit the decrypted resource key to the data processing hardware (Taka, pdf page 8 (3rd paragraph) and pdf page 9 (11th paragraph), discloses that the MKB 102 can acquire (request) the media key [Km], which is a key necessary for content decryption, only by processing (decryption) based on the device key [Kd] stored in the information processing apparatus (wherein, the device key [Kd], key information applied to mutual authentication processing) of the user having a valid license, and as disclosed in pdf page 8 (4th paragraph), wherein the device key [Kd] is used for encrypting key information stored in the MKB, that is, a media key [Km] necessary for content decryption, and such as disclosed in pdf page 12 (3rd- 4th paragraph), wherein the host 350 first acquires the MKB 311 recorded on the information recording medium 310 via the drive. Then, the processing (decryption) of the MKB 311 to which the device key 351 stored in the memory is applied is executed, and the media key (Km) is acquired from the MKB).  

Regarding claim 10, Taka as modified by Wong in view of Sun teaches the method of claim 1, wherein Taka further teaches the corresponding portion of data blocks of each tablet includes different data blocks than the corresponding portion of data blocks of each other tablet (Taka, pdf page 15 (1st paragraph), discloses the data table has a data configuration shown in FIG. 12, for example. That is, Number of FUT blocks: Number of conversion table blocks; Length of FUT block: Number of bytes in one conversion table block; etc. (Which can be different for each data table)).  

Regarding claim 11, Taka teaches a system comprising (Taka, pdf page 6 (15 paragraph), discloses a system): data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising (Taka, pdf page 24 (9th paragraph), discloses a CPU 809 (i.e., data processing hardware) that executes data processing in accordance with various programs (i.e., instructions) stored in a memory 810): receiving a table associated with a particular user (Taka, pdf page 3 (8th paragraph), discloses to acquire a conversion table from the information recording medium on which the content is recorded, and as disclosed in pdf page 2 (3rd paragraph), wherein the use of contents is restricted only to the authorized users), the table comprising a plurality of data blocks (Taka, pdf page 15 (1st- 2nd paragraph), discloses that the data conversion table recorded on the information recording medium has a data configuration shown in FIG. 12, for example. That is, Number of FUT blocks: Number of conversion table blocks, or see also pdf page 21 (7th paragraph), discloses that the conversion table is set as one independent file data, but a plurality of conversion table blocks (FUT blocks) are stored in the conversion table file); splitting the table into a plurality of tablets, each tablet comprising a corresponding portion of the plurality of data blocks of the table (Taka, pdf page 7 (1st paragraph), discloses that each divided table (hereinafter, a plurality of tablets) is obtained by dividing the conversion table, and as disclosed in pdf page 17 (9th paragraph), wherein divided tables (i.e., tables 1, 2, 3, …) corresponds to a predetermined content data unit, or see also pdf page 20 (7th paragraph), discloses that the divided conversion tables 1, 2,... Including conversion data corresponding to a predetermined content part data unit); generating a resource key uniquely associated with the table (Taka, pdf page 12 (3rd- 4th paragraph), discloses that a media key [Km] (hereinafter, a resource key) is acquired /obtained from the MKB, which is a key necessary for content (i.e., including table) decryption); for each tablet of the plurality of tablets (Taka, pdf page 17 (9th paragraph), discloses divided tables (i.e., tables 1, 2, 3, …)); generating a unique data encryption key for the corresponding tablet (Taka, pdf page 17 (9th–10th paragraphs), discloses to generate and output parameters P1, P2, P3,… for each of the divided tables 1, 2, 3,…, or see also pdf page 8 (1st or 5th paragraph), discloses to generate a different title key (aka encryption key (CPS unit key)) to perform encryption/decryption process on each content (including table) or a set of a plurality of contents (i.e., units of content)); and encrypting the corresponding tablet with the unique data encryption key (Taka, pdf page 17 (9th–10th paragraphs), discloses to apply the generated parameters P1, P2, P3,… on each of the divided tables 1, 2, 3,…, Wherein each of the divided tables 1, 2, 3... is subjected to computation or encryption processing using different parameters P 1, P 2, P 3. For example, and as disclosed in pdf page 18 (1st paragraph), [Conversion table 1] (XOR) [P1], [Conversion table 2] (XOR) [P2], [Conversion table 3] (XOR) [P3], or see also pdf page 8 (1st or 5th paragraph), discloses that each content (including table) or a set of a plurality of contents (i.e., units of content) is encrypted by applying an individual (or different) encryption key (title key (CPS unit key))); encrypting each data encryption key with the resource key (Taka, pdf page 8 (5th paragraph), discloses that the title key (aka encryption key) is obtained by decrypting the encrypted title key with a key generated by a media key or the like, and/or as disclosed in pdf page 12 (5th paragraph), wherein a title key file stored in the information recording medium 310 is a file including data encrypted by a media key (hereinafter, the resource key), and a title key (Kt) to be applied to content decryption can be acquired by processing using the media key (in other words, title key (aka encryption key) is first encrypted by a media key and then is acquired by decrypting the encrypted tile key (aka encryption key) with the media key or key generated by a media key)); 
Taka fails to explicitly disclose but Wong teaches distributing control of each encrypted tablet and each corresponding encrypted data encryption key to a plurality of tablet servers, each tablet server in the plurality of tablet servers (Wong, Fig. 3 and Para. [0047-0050], discloses a record 301 data structure that is divided into two sections: Record Data 302 and Record Meta Data 303 (see Fig. 3). Data 304 in the Record Data section 302 is protected by a Record key 308 (hereinafter, data encryption key). The Record key 308 is generated during record creation time and will stay with the record for the life-time of the record. The purpose of having individual Record keys 308 is so that the records 301 do not need to be decrypted when sharing records, or during regrouping. The Record MetaData section 303 may contains one or more RecordSet References 305. The RecordSet Reference 305 is referring to a logical group of Records 301 which is know as RecordSet 201. Data sharing and data access control is being controlled via the use of the RecordSet Reference 305. Records 301 can be shared to multiple users/entities (i.e., servers). Such as, the Entity (i.e., server) would only have access to records based on the RecordSet 201 that the entity belongs to. Wherein each RecordSet Reference 305 contains the RecordSetId 306 and the RecordKeyCipher 307 (hereinafter, encrypted data encryption key). The RecordSetId 306 identifies the RecordSet 201 that Record 301 belongs to. The Record key 308 (hereinafter, data encryption key) is encrypted by the RecordSet key 207 (hereinafter, resource key) to form the RecordKeyCipher 307 (i.e., encrypted data encryption key). The RecordKeyCipher 307 (hereinafter, encrypted data encryption key) is stored in the Record MetaData section 303 and will be used with the RecordSet key 207 to obtain the Record key 308 to unlock the encrypted data 302 (as also illustrated in Figs. 4a-4b)) and controlling one or more of the encrypted tablets from the table (Wong, Para. [0001], discloses an access control of key wrapped data encryption and sharing, and/or see also Para. [0049], discloses that data sharing and data access control is being controlled via the use of the RecordSet Reference 305, and as disclosed in Para. [0050], wherein each RecordSet Reference 305 contains the RecordSetId 306 and the RecordKeyCipher 307 (hereinafter, encrypted data encryption key). The RecordSetId 306 identifies the RecordSet 201 that Record 301 belongs to); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wong’ into the teachings of ‘Taka’, with a motivation to distribute control of each encrypted tablet and each corresponding encrypted data encryption key to a plurality of tablet servers, as taught by Wong, in order to substantially increase security of the shared encrypted data (tablets) and encryption keys; Wong, Abstract and Para. [0058].
transmitting the resource key to a remote entity the resource key when received by the remote entity causing the remote entity to: encrypt the resource key with a user key associated with the particular user and kept secret (Sun, pdf page 2 (3rd - 5th paragraph), discloses that the browser (i.e., remote entity) is configured to obtain the main key (i.e., resource key) corresponding to the current user name from the server. The main key is used to encrypt the file key and the file key is used to encrypt the file (i.e., different files can use different file key; see pdf page 4 (8th paragraph)). Wherein, the browser (i.e., remote entity) is configured to using the user key to encrypt the main key to obtain the encrypted main key (i.e., encrypted resource key), and as disclosed in pdf page 6 (6th paragraph), so it can ensure that the main key (i.e., resource key) is not obtained by the server (in other words, it is kept secret from the server)); and  transmit the encrypted resource key to the data processing hardware (Sun, pdf page 2 (2nd & 7th paragraph), discloses that the browser first encrypts the main key to obtain the encryption main key (i.e., encrypted resource key), and then sends it to the server, where the server stores the encryption main key to the database).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Sun’ into the teachings of ‘Taka’ as modified by ‘Wong’, with a motivation to transmit the encrypted resource key to the data processing hardware, as taught by Sun, in order to ensure that the main key (resource key) is not obtained by the server; Sun, pdf page 6 (6th paragraph).
  
Regarding claims 12 and 20, the claims are drawn to the system corresponding to the method of using same as claimed in claims 2 and 10, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2 and 10 is equally applicable to the claims 12 and 20 of the system, respectively.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHIMA YOSHIKAZU (JP 2007/026120 A), hereinafter (Taka), in view of Wong et al. (US 2016/0148021 A1), hereinafter (Wong), and further in view of SUN, Xia-kun (CN 111639357 A), hereinafter (Sun) and Hanna et al. (US 7,178,021 B1), hereinafter (Hanna).

Regarding claim 3, Taka as modified by Wong in view of Sun teaches the method of claim 2, wherein Taka as modified by Wong in view of Sun fails to disclose but Hanna teaches further comprising, after receiving the decrypted resource key (Hanna, Fig. 6 and Col. 8 (lines 64-66), discloses to obtain the first decryption key), encrypting, by the data processing hardware, the decrypted resource key with an access control key associated with an access control list (ACL), the ACL comprising a list of tablet servers authorized to access the resource key (Hanna, Fig. 6 and Col. 5 (lines 41-67) and Col. 6 (lines 1-15), illustrates that the obtained first decryption key is encrypted by using the new member’s encryption key as depicted in step 42. The new member’s identifier is then associated with the encrypted first decryption key as depicted in step 44. Thereafter, the new member’s key identifier and the encrypted first decryption key are appended to the access control list as illustrated in step 46, and as illustrated in Figs. 3a-3d, wherein the access control lists (ACL’s) stores the encrypted decryption key(s) along with the authorized client identifier(s), who are authorized to access the encrypted data F by utilizing the encrypted decryption keys (herein, clients represents servers)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hanna’ into the teachings of Taka as modified by Wong in view of Sun, with a motivation wherein the decrypted resource key can be encrypted with an access control key associated with an access control list (ACL), the ACL comprising a list of tablet servers authorized to access the resource key, as taught by Hanna, in order to improve security of the stored information by securely distributing the stored information among clients (i.e., servers) authorized to read and modify the stored information by using key distribution mechanism; Hanna, Col. 1 (lines 17-20) and Col. 5 (lines 38-44).

Regarding claim 4, Taka as modified by Wong in view of Sun and Hanna teaches the method of claim 3, wherein Taka as modified by Bao fails to disclose but Hanna further teaches the access control list is based on a role assigned to one or more tablet servers of the plurality of tablet servers (Hanna, Figs. 3b and Col. 5 (lines 39-67) and Col. 6 (lines 1-15), discloses an access control list (ACL) of authorized clients (C.sub.a, C.sub.b, C.sub.c) who are allowed to access (which is a role of the authorized clients) the stored encrypted data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hanna’ into the teachings of Taka as modified by Wong in view of Sun, with a motivation wherein the access control list is based on a role assigned to one or more tablet servers of the plurality of tablet servers, as taught by Hanna, in order to improve security of the stored information by securely distributing the stored information among clients (i.e., servers) authorized to read and modify the stored information by using key distribution mechanism; Hanna, Col. 1 (lines 17-20) and Col. 5 (lines 38-44).

Regarding claim 5, Taka as modified by Wong in view of Sun and Hanna teaches the method of claim 3, wherein Taka as modified by Wong in view of Sun fails to disclose but Hanna further teaches further comprising: receiving, at the data processing hardware, a resource key request requesting the resource key in a decrypted form from one of the tablet servers of the plurality of tablet servers (Hanna, Col. 9 (lines 56-67) and FIG. 7, illustrates the operation of the file server 14 in response to a request for stored data from a client 12 authorized to access such data. As indicated in step 60, a client authorized to access data stored on the non-secure file server 14 issues a request to the file server 14 to retrieve the data. In response, the file server 14 retrieves the encrypted data and at least the encrypted first decryption key associated with the requesting client 12 as shown in step 62. More specifically, the file server 14, upon receipt of the request for data, may retrieve the data along with the relevant encrypted first decryption key by retrieving from the access control list the key associated with the client or group identifier that issued the request); determining, by the data processing hardware, whether the one of the tablet servers is authorized to access the resource key based on the ACL (Hanna, Fig. 7 and Col. 10 (lines 11-18), discloses that prior to forwarding the encrypted data and the encrypted first decryption key to a requesting client the file server 14 may perform a test to authenticate the client and ascertain whether the requesting client is included on the access control list. If the client is not included on the access control list, the file server may decline to return to the requesting client the encrypted data and/or the encrypted first decryption keys); when the one of the tablet servers is authorized to access the resource key, decrypting, by the data processing hardware, the encrypted resource key with the access control key; and transmitting, by the data processing hardware, the decrypted resource key to the one of the tablet servers (Hanna, Fig. 8 and Col. 10 (lines 30-43), discloses that the client 12 that issued the request may receive a single encrypted first decryption key (if the file server parses the request to identify the needed key from the received access control list) or alternatively, the full access control list (in which case, the requesting client identifies the needed key). Additionally, as discussed above, if the requesting client is a member of a group, the encrypted key or access control list, as applicable, may be forwarded to the group server 16 for decryption of the relevant encrypted first decryption key and the unencrypted first decryption key securely communicated to the respective group member. The requesting client 12 or group member thus obtains an unencrypted copy of the first decryption key as depicted in step 84).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hanna’ into the teachings of Taka as modified by Wong in view of Sun, with a motivation to transmit the decrypted resource key to the one of the tablet servers, as taught by Hanna, in order to improve security of the stored information by securely distributing the stored information among clients (i.e., servers) authorized to read and modify the stored information by using key distribution mechanism; Hanna, Col. 1 (lines 17-20) and Col. 5 (lines 38-44).

Regarding claim 6, Taka as modified by Wong in view of Sun and Hanna teaches the method of claim 5, wherein Taka further teaches the decrypted resource key, when received by the one of the tablet servers causes the one of the tablet servers to (Taka pdf page 3 (3rd paragraph), discloses that the MKB 102 can acquire the media key [Km], which is a key necessary for content decryption): decrypt, using the decrypted resource key, the data encryption key corresponding to at least one tablet controlled by the one of the tablet servers (Taka pdf page 8 (5th paragraph), discloses that the title key (aka encryption key) is obtained by decrypting the encrypted title key with a key generated by a media key or the like); and decrypt, using the decrypted data encryption key, the corresponding at least one tablet (Taka, pdf page 8 (5th paragraph), discloses that a title key (aka encryption key) corresponding to each unit is generated and the content is decrypted, or see also pdf page 12 (6th paragraph), discloses a decryption process to which decrypted title key (Kt) is applied and is executed to obtain decrypted content, and as disclosed in pdf page 20 (3rd paragraph), the encrypted content 318 including the conversion table is decrypted).  

Regarding claims 13-16, the claims are drawn to the system corresponding to the method of using same as claimed in claims 3-6, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 3-6 is equally applicable to the claims 13-16 of the system, respectively.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHIMA YOSHIKAZU (JP 2007/026120 A), hereinafter (Taka), in view of Wong et al. (US 2016/0148021 A1), hereinafter (Wong), and further in view of SUN, Xia-kun (CN 111639357 A), hereinafter (Sun) and Anton Mityagin (US 9,843,446 B2), hereinafter (Mityagin).

Regarding claim 7, Taka as modified by Wong in view of Sun teaches the method of claim 1, wherein Taka as modified by Wong in view of Sun fails to disclose but Mityagin teaches the resource key comprises an expiration time limit (Mityagin, Col.12 (lines 53-54), discloses a timer 314 that can keep track of multiple key expiration times, or see also Col. 15 (lines 15-17), discloses that key expiration notification 410 may contain such additional information as expiration time).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mityagin’ into the teachings of Taka as modified by Wong in view of Sun, with a motivation wherein the resource key comprises an expiration time limit, as taught by Mityagin, in order to improve security by preventing malicious actors from stealing security keys and obtaining unauthorized access for an extended period of time; Mityagin, Col. 18 (lines 3-5).

Regarding claim 8, Taka as modified by Wong in view of Sun and Mityagin teaches the method of claim 7, wherein Taka as modified by Wong in view of Sun fails to disclose but Mityagin further teaches further comprising rotating, by the data processing hardware, the resource key at a rotation rate that is less than the expiration time limit of the resource key (Mityagin, Col. 2 (lines 36-38), discloses that the client may have an internal timer 314 (see Fig. 3) that triggers key rotation on a fixed or dynamic time schedule, and as disclosed in Col.12 (lines10-54), wherein Timer 314 can allow client application 310 to periodically rotate security keys by keeping track of key rotation schedule(s) and signaling to client application 310 when active key 316 (which is not expired) needs to be refreshed. Timer 314 can run on a predefined time schedule. For example, timer 314 may be set up so that client application 310 rotates its key(s) every 24 hours. Those of skill in the art will understand that the key rotation schedule may be based on other fixed time durations, such as 6 hours, 7 days, 1 month, etc. The key rotation schedule may also be dynamically adjusted rather than being based on fixed time schedules. For example, timer module 314 may adjust the key rotation interval depending on dynamic factors such as network traffic, overall security level, presence of malicious activities (e.g., hacking attempts detected), security policy change, user request, etc. In some embodiments, client device 302 may lack timer module 314. In such embodiments, key rotation can be initiated by server 304 rather than by client 302. Server 304 may transmit a key expiration notification message to client 302 to let client application 310 know that active key 316 is no longer valid (or will expire soon) so that client application 310 may start the key rotation process […]. Timer 314 can also keep track of multiple key expiration times for multiple user accounts).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mityagin’ into the teachings of Taka as modified by Wong in view of Sun, with a motivation to rotate the resource key at a rotation rate that is less than the expiration time limit of the resource key, as taught by Mityagin, in order to improve security by preventing malicious actors from stealing security keys and obtaining unauthorized access for an extended period of time; Mityagin, Col. 18 (lines 3-5).

Regarding claim 9, Taka as modified by Wong in view of Sun and Mityagin teaches the method of claim 8, wherein Taka as modified by Wong in view of Sun fails to disclose but Mityagin further teaches the expiration time limit and the rotation rate are each configurable by the particular user (Mityagin, Col. 2 (lines 36-38), discloses that the client may have an internal timer 314 (see Fig. 3) that triggers key rotation on a fixed or dynamic time schedule, and as disclosed in Col.12 (lines10-54), wherein Timer 314 can run on a predefined time schedule. For example, timer 314 may be set up so that client application 310 rotates its key(s) every 24 hours. […]. Timer 314 can also keep track of multiple key expiration times).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mityagin’ into the teachings of Taka as modified by Wong in view of Sun, with a motivation wherein the expiration time limit and the rotation rate are each configurable by the particular user, as taught by Mityagin, in order to improve security by preventing malicious actors from stealing security keys and obtaining unauthorized access for an extended period of time; Mityagin, Col. 18 (lines 3-5).

Regarding claims 17-19, the claims are drawn to the system corresponding to the method of using same as claimed in claims 7-9, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 7-9 is equally applicable to the claims 17-19 of the system, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496